United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1015
Issued: January 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal from the January 12, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty, causally related to his employment.
FACTUAL HISTORY
On July 2, 2008 appellant, a 62-year-old electronics technician, filed an occupational
disease claim (Form CA-2) for carpal tunnel syndrome, which he attributed to his employment
duties. He first became aware of his condition on July 1, 2005. Appellant realized his carpal
tunnel was caused by his federal employment on May 30, 2008. On June 13, 2008 he attributed
his carpal tunnel condition to repetitive hand and wrist motions required while repairing
electronic equipment and using a vacuum cleaner to clean equipment.

By letter dated July 25, 2008, the employing establishment controverted appellant’s
claim, noting that the duties he performed were not for extended periods of time.
By decision dated September 29, 2008, the Office denied appellant’s claim. It accepted
the employment factors he deemed responsible for his condition but found the evidence of record
insufficient to establish causal relation.
On October 8, 2008 appellant requested reconsideration.
Appellant submitted diagnostic tests and a June 30, 2008 report from Dr. Suresh G.
Kumar, a Board-certified internist, who advised that a nerve conduction study revealed bilateral
carpal tunnel syndrome and bilateral ulnar neuropathy.
On September 5, 2008 Dr. David Weinsweig, a Board-certified neurosurgeon, listed
findings on examination, reviewed appellant’s history of injury and diagnosed peripheral
entrapment syndrome. Dr. Weinsweig noted that appellant used his hands quite a bit at work and
attributed the diagnoses to appellant’s job duties caused by chronic repetitive use of his arms and
hands.
By decision dated October 30, 2008, the Office denied the claim finding that the medical
evidence did not establish that his hand or wrist condition was caused by the accepted
employment factors.
On October 19, 2009 appellant, through his attorney, requested reconsideration.
In a September 24, 2009 report, Dr. Luis Bolano, a Board-certified orthopedic surgeon,
presented findings on examination and diagnosed carpal tunnel and cubital tunnel syndromes.
He opined that appellant’s condition was clearly occupationally related because the work
environment and work-related symptoms met the criteria for an occupationally-related disease
process.
By decision dated January 12, 2010, the Office denied modification of its October 30,
2008 decision finding that the medical evidence did not establish that the accepted employment
factors caused appellant’s diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Office accepted that appellant performed employment duties such as repairing and
cleaning electronic equipment. It denied his carpal tunnel condition claim as causally related to
the accepted employment factors. Causal relationship is a medical issue that can only be
established by probative medical opinion evidence. The Board finds that appellant has not
submitted sufficient medical evidence to establish causal relationship.
The treating physicians of record did not provide a comprehensive history of the
employment factors alleged or how the accepted factors would cause or contribute to carpal
tunnel syndrome or entrapment neuropathy. While Dr. Weinsweig noted that appellant used his
hands quite a bit at work, he did not describe appellant’s specific employment duties or tasks.
He did not address the periods of time such duties were performed or how they were competent
to cause entrapment syndrome. Dr. Weinsweig’s conclusion that the conditions he diagnosed
were caused by appellant’s use of his arms and hands, is not sufficiently rationalized as it is
unsupported by medical rational or based on a complete and accurate factual background.
Dr. Bolano stated that appellant’s condition was clearly occupationally related given the
work environment and work-related symptoms that met the criteria for an occupationally-related
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

disease process. He did not define the “criteria for an occupationally-related disease process” or
explain how specific aspects of appellant’s duties would cause cubital or carpal tunnel syndrome.
Dr. Bolano did not discuss or describe the accepted employment factors or how the conditions he
diagnosed related to repairing electronic equipment. His opinion is not sufficiently rationalized
to support appellant’s claim.
Dr. Kumar addressed the results of diagnostic studies but offered no opinion regarding
causal relationship. For these reasons, her reports are not sufficient to establish causal
relationship.
An award of compensation may not be based on surmise, conjecture or speculation.8
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.9 The Board has held that the fact that a condition manifests itself or
worsens during a period of employment10 or that work activities produce symptoms revelatory of
an underlying condition11 does not raise an inference of causal relationship between a claimed
condition and employment factors.
Because the medical evidence contains no reasoned discussion of causal relationship, one
that, soundly explains how the accepted employment factors caused or aggravated a diagnosed
medical condition, the Board finds that appellant has not established the essential elements of
causal relationship.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty, causally related to his employment.

8

Edgar G. Maiscott, 4 ECAB 558 (1952).

9

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

10

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

11

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

